Title: To Thomas Jefferson from John Norvell, 9 May 1807
From: Norvell, John
To: Jefferson, Thomas


                        
                            Venerable Republican,
                            
                            Danville, K. May 9, 1807.
                        
                        Some benevolent writer observes, that happy is the person who has an instructor to point out to him those
                            books which ought, and those which ought not to be read, and the manner in which they ought to be read. Feeling the force
                            of the observation, and believing that you would take pleasure in giving good advice, I take the liberty to ask your
                            opinions respecting some subjects, of which no person, perhaps, has a greater knowlege than yourself.
                        It is well known that your time is employed in more important and beneficial concerns; but it is fondly
                            hoped, that you will find a leisure moment to confer a benefit and favor on an individual.
                        I should be glad to have your advice of the proper method to be pursued in the acquisition of sound political
                            knowlege. Is it essential that much history should be read? and if it be, be so kind as to mention those authors which
                            should be read; as likewise those writers on political subjects, who may be studied to greatest advantage. And any other
                            advice on these points would be gratefully acknowleged.
                        It was a maxim of the great and good Dr. Franklin, that “time is money”: and my situation, being such as
                            enables me to devote but a small portion of time and attention to books, has been the principal cause of my taking the
                            liberty to trouble you.
                        It would be a great favor, too, to have your opinion of the manner in which a newspaper, to be most
                            extensively beneficial, should be conducted, as I expect to become the publisher of one for a few years. 
                  Accept, venerable
                            patriot, my warmest wishes for your happiness.
                        
                            John Norvell.
                        
                    